 


109 HR 4883 IH: Justice for Crime Victims’ Families Act
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4883 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Fitzpatrick of Pennsylvania (for himself and Mr. Schiff) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide justice for crime victims’ families, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice for Crime Victims’ Families Act. 
2.Study of measures needed to increase success of homicide investigationsNot later than six months after the date of the enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report outlining what measures are needed to increase the success of Federal, State, and local homicide investigations. The report shall include an examination of— 
(1)the benefits of increasing training and resources for investigators, with respect to investigative techniques, best practices, and forensic services; 
(2)the existence of any uniformity among State and local jurisdictions in the measurement of homicide rates and clearance of homicide cases; 
(3)the coordination in the sharing of information among Federal, State, and local law enforcement and coroners and medical examiners; and 
(4)the sources of funding that are in existence on the date of the enactment of this Act for State and local criminal investigators of homicide. 
3.Improvements needed for solving homicides involving missing persons and unidentified human remainsNot later than six months after the date of the enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report to evaluate measures to improve the ability of Federal, State, and local criminal investigators of homicide to solve homicides involving missing persons and unidentified human remains. The report shall include an examination of— 
(1)measures to expand national criminal records databases with accurate information relating to missing persons and unidentified human remains; 
(2)the collection of DNA samples from potential high-risk missing persons; 
(3)the benefits of increasing access to national criminal records databases for medical examiners and coroners; 
(4)any improvement in the performance of postmortem examinations, autopsies, and reporting procedures of unidentified persons or remains; 
(5)any coordination between the National Center for Missing Children and the National Center for Missing Adults; 
(6)website postings (or other uses of the Internet) of information of identifiable information such as physical features and characteristics, clothing, and photographs of missing persons and unidentified human remains; and 
(7)any improvement with respect to— 
(A)the collection of DNA information for missing persons and unidentified human remains; and 
(B)entering such information into the Combined DNA Index System of the Federal Bureau of Investigation and national criminal records databases. 
 
